DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/22/2020, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-8, and 10 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Iizuka et al. U.S. PGPUB No. 2018/0138013 discloses a multi-charged-particle-beam writing apparatus comprising: a shaping aperture array plate 8 including a plurality of first apertures 80 through which a charged particle beam 30 passes to form multiple beams 30(a-e); a blanking aperture array plate 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a multi-charged particle beam writing apparatus comprising: a shaping aperture array plate, a blanking aperture array place, an inspection aperture plate disposed on a movable stage, and a calculator obtaining a beam position and vibration based on a detection result of a current detector detecting a current of a beam that has passed through the second aperture of the inspection aperture plate.

Regarding independent claim 6, Iizuka et al. U.S. PGPUB No. 2018/0138013 discloses a multi-charged-particle-beam writing apparatus comprising: a shaping aperture array plate 8 including a plurality of first apertures 80 through which a charged particle beam 30 passes to form multiple beams 30(a-e); a blanking aperture array plate 
Ogasawara U.S. PGPUB No. 2018/0166248 discloses a multi-charged-particle-beam writing apparatus comprising: a blanking aperture array plate 204 including a plurality of blankers each switching a corresponding one of the multiple beams between an ON state and an OFF state (“Blanking control is provided by ON/OFF of the individual blanking mechanism so as to control ON/OFF of beams” [0108]); wherein the blanking aperture array plate switches beams different from the one beam between the ON and OFF states at a predetermined frequency (“the frequency of a blanking deflection voltage signal is about 300 MHz” [0120]). However, Ogasawara does not disclose the claimed inspection aperture plate and current detector mounted on a movable stage, and therefore does not disclose determining based on currents detected by the claimed current detector, whether the currents contain noise associated with the predetermined frequency.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a multi-charged-particle-beam writing apparatus comprising: a blanking aperture array plate including a plurality of blankers each switching a corresponding one of the multiple beams between an ON state and an OFF state; wherein the blanking aperture array plate switches beams different from the one beam between the ON and OFF states at a predetermined frequency, and wherein a deflector 

Regarding independent claim 8; claim 8 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 3-5, 7, and 10; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 6, and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881